Citation Nr: 1508738	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Battle Creek, Michigan


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on September 28, 2011.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from December 2003 to November 2004.  The appellant is the revenue collector for the private medical facility that rendered the Veteran's emergent care.

This appeal to the Board of Veterans Appeals (Board) is from a May 2012 determination by the Department of Veterans Affairs Medical Center (VAMC) in Battle Creek, Michigan.


REMAND

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-17.1002 (2014).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  

Eligibility for reimbursement under this Act requires that the veteran must not have any other coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  There is no indication in the file whether or not the Veteran possessed such coverage at the time of his treatment.  Remand is required so that this may be ascertained.

Additionally, in light of the remand, the Veteran's compensation claims file should be obtained and associated with the medical reimbursement claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's compensation claims file.

2.  Undertake all necessary efforts to determine whether any of the expenses incurred as a result of the treatment received at Sparrow Hospital on September 28, 2011, were submitted to and/or covered by a health-plan contract.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

